DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 02/20/2020 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's preliminary amendment filed on 03/05/2020.  The applicant(s) amended claims 1, and added new claims 2-20 (see the amendment: pages 2-6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Regarding claim 11, claim including limitations of “… parsing the text data for a service wake word and a query”, “…converting the service wake word and the query to second audio data”, and “providing the query in the text data to the local security system” fails to comply with the written description requirement because the limitations regarding “query” is not specifically recited/defined/described in the original specification, so as to introduce new subject matter.   
Regarding claims 1-10 and 12-20, the rejection is based on the same reason described for claim 11, because the claims recite/inherit the same/similar problematic limitation(s) as claim 11. 

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, claim including limitations of “… parsing the text data for a service wake word and a query”, “…converting the service wake word and the query to second audio data”, and “in response to identifying the service engine, providing the query in the text data to the local security system” is indefinite because (i) limitations regarding “query” is inconsistent the service engine” lacks sufficient antecedent basis in the claim.
  Regarding claims 1-10 and 12-20, the rejection is based on the same reason described for claim 11, because the claims recite/inherit, at least in part, the same/similar problematic limitation(s) as claim 11. 
Further regarding claims 3, 10, 13 and 19, limitation of “the content data service engine” lacks sufficient antecedent basis in their respective claim(s).
Further regarding claim 8, limitation of “the corresponding content data service engine” lacks sufficient antecedent basis in the claim(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-13 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over RASMUSSEN et al. (IDS: US 2016/0373909) hereinafter referenced as RASMUSSEN in view of KIM et al. (IDS: US 10,127,911) hereinafter referenced as KIM.
As per claim 11, as best understood in view of claim rejection under 35 USC 112 (a) and/or (b), see above RASMUSSEN ‘wireless audio, security communication and home automation’ (title), comprising:
generating first audio data (read on ‘voice’, ‘sounds’, ‘audio’ captured/detected from ‘microphone’) with a microphone of an audio firewall system (read on one of ‘mobile devices’ 
converting (detecting, mapping, and/or performing ‘speech-to-text’ on) the first audio data (same above) to text data (read on result of performing ‘speech-to-text’ on the captured ‘voice’/‘sounds’/‘audio’), (p96, p98);
parsing (read on mapping and/or processing) the text data (same above, including result of performing ‘speech-to-text’ on the ‘voice commands or voice data’ ) for a service (‘operation’) (and detecting “wake word”, which is read on one of ‘trigger/wake words’ for triggering or initiating ‘operations’) and a query (read on a recognized ‘query or voice command’ or ‘request’ corresponding to ‘subsequent words’ that follows detected ‘trigger/wake words’ and recognized by performing ‘speech-to-text’), (p28-p29, p90, p96, p98); 
identifying (or determining) a local security system (such as another ‘sound beacon’, not ‘a master’ for ‘room to room communication’ or a controlled ‘operation’) or a remote assistant server (such as a mechanism of providing ‘a remote speech-to-text service’ or ‘a emergency call services’ provided by an alarm company’ on ‘government organization’) based on the service wake word (read on being ‘used to initiate a query or voice command to’) (p28-p29, p80-p82, p90, p96, p98);  
in response to identifying the remote assistant server (same above), [converting the service wake word and the query to second audio data, and] providing [the [second] audio data (such as ‘a voice query’/‘voice command’) to the remote assistant server (such as the mechanism of ‘remote speech-to-text service’ or ‘cloud services’), (p96, p98); and 

It is noted that RASMUSSEN does not expressly disclose that the “text data” converted from the captured audio via ‘speech-to-text’ comprise the corresponding detected “wake word” (or service wake word), and providing converting the service wake word and query/command as second audio data to the remote assistant server.  However, the claimed concept of performing ‘speech-to-text conversion’ for both ‘trigger phrase’ (read on wake word) and ‘request’/ ‘command’ in the ‘audio input’ is well known in the art evidence by KIM who teaches that ‘speech-to-text conversion (implying resulting text data) can be performed on the audio input (the audio data)’ to ‘determine whether the audio input includes user speech containing a predetermined trigger phrase (read on ‘wake word’) such as ‘one or more predetermined words’ (such as ‘Hey Siri’ for Siri-related service) and ‘subsequently’ providing ‘a request’ or ‘command' (such as ‘user utter trigger phrase “Hey Siri” followed by the command “Call Mom”, wherein ‘speech-to-text conversion can be performed locally on the user device’ or ‘at a remote server’ (Fig. 3, col. 6, line 58 to col. 7, line 20), and ‘receiving the subsequent audio input, performing speech-to-text conversion on the subsequently received audio input to generate a textual representation of user speech…’ (col. 8, lines 23-38).  It is also noted that RASMUSSEN discloses providing related audio data to a remote/cloud service/server as stated above, and discloses his invention (including ‘sound beacon’, corresponding to claimed audio firewall system) not only performing  ‘speech-to-text’, but also including ‘a text-to-speech’ engine, which is used for providing ‘text-to-speech information’ in various ‘notifications’/ ‘events’ (p96, p98, p119).  Therefore, by given above teachings, it would have been obvious before the 
As per claim 12 (depending on claim 11), RASMUSSEN in view of KIM further discloses “receiving a response (read on ‘voice response’) from the remote assistant server (read on a mechanism for ‘a cloud service’) in response to providing the second audio data to the remote assistant server (same above); and outputting (‘played back’) an audio signal corresponding to the response with a speaker (‘on one or more speakers’) at the audio firewall system” (RASMUSSEN: p96, p119).
As per claim 13 (depending on claim 11), as best understood in view of claim rejection under 35 USC 112(b), see above RASMUSSEN further discloses “receiving a response (such ‘audio playback’) from the local security system (‘a mobile device’ or ‘sound beacon’) in response to providing [the] content data (read on ‘subsequent words’, ‘query’, ‘voice command’ or ‘voice data’) to the local security system; and outputting (‘playing’) an audio signal (such as ‘voice response indicating the lights have been turned off’) corresponding to the response with a speaker at the audio firewall system”, (RASMUSSEN: p96, p98 p119).
claim 15 (depending on claim 11), RASMUSSEN in view of KIM further discloses “identifying (‘detecting’) the service wake word from a plurality of service wake words (or ‘trigger words’, such as ‘Siri’, ‘Alex’, ‘Ok Google’), in the text data; and identifying the remote assistant server (such as ‘voice services’) from a plurality of remote assistant servers, the remote assistant server corresponding to the service wake word, each remote assistant server identified with a corresponding service wake word”, (RASMUSSEN: p96, p98, p80-p82).
As per claim 16 (depending on claim 11), RASMUSSEN in view of KIM further discloses “identifying the service wake word (or ‘trigger word’); and identifying (detecting) the local security system (such as a ‘sound beacon’ used in ‘room to room communication’ or used for ‘controlling operation of the other sound beacons’) corresponding to the service wake word”, (RASMUSSEN: p28-p29, p96, p98).
As per claim 17 (depending on claim 15), RASMUSSEN in view of KIM further discloses “receiving a custom service wake word; determining that the custom service wake word (‘user defined or predefined wake words’) is different from the plurality of service wake words from the plurality of remote assistant servers (corresponding to ‘known voice services’); and associating the custom service wake word with the local security system (similar to claim 16, see above) in response to determining that the custom service wake word is different from the plurality of service wake words”, (RASMUSSEN: p28-p29, p96, p98).
As per claim 18 (depending on claim 11), the rejection is based on the same reason described for claim 15, because it also reads on the limitations of claim 18.
As per claim 19 (depending on claim 11), as best understood in view of claim rejection under 35 USC 112 (b), see above RASMUSSEN in view of KIM further discloses “identifying (or ‘detect’) a device connected to the local security system (such as a ‘mobile device’/ ‘smart 
As per claims 1-7 and 9-10, they recite a system (i.e. apparatus). The rejection is based on the same reasons described for claims 11-19 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 8 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above RASMUSSEN in view of KIM further discloses “the corresponding content data includes a request (such as ‘a query or voice command’ for the remote assistant server (such as ‘remote speech-to-text service’ or ‘cloud speech interpretation service’), wherein the remote service interface is configured to receive a response from the remote assistant server in response to the request”, (RASMUSSEN: p96, p98, p119).
As per claim 20,  it recites machine-storage medium (which is interpreted as or directed to a non-transitory machine-storage medium since it is expressly excluded from carrier waves, modulated data signal and other media that covers “signal medium” or “transmission medium”, in light of the specification: see paragraphs 54-55). The rejection is based on the same reason described for claim 11, because the claim recites the same/similar the limitations of claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,607,610 hereinafter referenced as P610. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claims 1-10, comparison of limitations between the claim of instant application and claim(s) of P610 as following: 
Claims 1-10 of instant application
Claims 1-9 of P610
1. (Currently Amended) An audio firewall system comprising: 
a microphone configured to generate first audio data; 

a speech-to-text engine configured to convert the first audio data to text data; 

a service engine configured to parse the text data for a service wake word and a query, and to identify a local security system or a remote assistant server based on the service wake word; 


an audio anonymizer coupled to the service engine, the audio anonymizer configured to detect that the service wake word identifies the remote assistant server, and in response, to convert the service wake word and the query in the text data to second audio data; 





a remote service interface configured to provide, in response to the service engine identifying the remote assistant server, the second audio data to the remote assistant server; and 

a local security system interface configured to provide, in response to the service engine identifying the local security system, the query in the text data to the local security system.  








2. (New) The audio firewall system of claim 1, wherein the remote service interface is configured to receive a response from the remote assistant server in response to providing the second audio data to the remote assistant server, and further comprising: a speaker configured to output an audio signal corresponding to the response. 

 
3. (New) The audio firewall system of claim 1, wherein the local security system interface is configured to receive a response from the local security system in response to providing the content data to the local security system, and further comprising: a speaker configured to output an audio signal corresponding to the response.  


 
5. (New) The audio firewall system of claim 1, wherein the service engine is configured to identify the service wake word from a plurality of service wake words, and to identify the remote assistant server from a plurality of remote assistant servers, the remote assistant server corresponding to the service wake word, each remote assistant server identified with a corresponding service wake word.  

6. (New) The audio firewall system of claim 1, wherein the service engine is configured to identify the service wake word, and to identify the local security system corresponding to the service wake word.  


7. (New) The audio firewall system of claim 5, wherein the service engine is configured to receive a custom service wake word, to determine that the custom service wake word is different from the plurality of service wake words from the plurality of remote assistant servers, and to associate the custom service wake word with the local security system in response to determining that the custom service wake word is different from the plurality of service wake words.  

8. (New) The audio firewall system of claim 1, wherein the corresponding content data includes a request for the remote assistant server, wherein the remote service interface is configured to receive a response from the remote assistant server in response to the request.  

9. (New) The audio firewall system of claim 1, wherein the remote service interface is configured to communicate with a plurality of 

10. (New) The audio firewall system of claim 1, wherein the local security system is configured to receive the content data, to identify a local device connected to the local security system based on the content data, to generate a local command to the local device based on the content data, and to receive a response from the local device, and wherein the audio firewall system further comprises a speaker configured to generate an audio signal corresponding to the response from the local device.  

a microphone configured to generate audio data; 

a speech-to-text engine configured to convert the audio data to text data prior to detecting a service wake word; 

a service engine configured to detect the service wake word in the text data after parsing the text data for the service wake word and corresponding content data, the service wake word identifying one of a local security system and a remote assistant server; 

a text-to-speech engine configured to convert the text data comprising the service wake word and the corresponding content data to converted audio data; 


a remote service interface configured to provide the converted audio data to the remote assistant server; and 



a local security system interface configured to provide the content data to the local security system. 


Plus claim 7.
…wherein the corresponding content data includes a request (read on “query”) for the remote assistant server, wherein the remote service interface is configured to receive a response from the remote assistant server in response to the request. 

 2. The audio firewall system of claim 1, wherein the remote service interface is configured to receive a response from the remote assistant server in response to providing the converted audio data to the remote assistant server, and further comprising: a speaker configured to output an audio signal corresponding to the response.
 
    
3. The audio firewall system of claim 1, wherein the local security system interface is configured to receive a response from the local security system in response to providing the content data to the local security system, and further comprising: a speaker configured to output an audio signal corresponding to the response. 

From claim 1,


4. The audio firewall system of claim 1, wherein the service engine is configured to identify the service wake word from a plurality of service wake words, and to identify the remote assistant server from a plurality of remote assistant servers, the remote assistant server corresponding to the service wake word, each remote assistant server identified with a corresponding service wake word. 

6. The audio firewall system of claim 1, wherein the service engine is configured to identify the service wake word, and to identify the local security system corresponding to the service wake word. 


5. The audio firewall system of claim 4, wherein the service engine is configured to receive a custom service wake word, to determine that the custom service wake word is different from the plurality of service wake words from the plurality of remote assistant servers, and to associate the custom service wake word with the local security system in response to determining that the custom service wake word is different from the plurality of service wake words. 

7. The audio firewall system of claim 1, wherein the corresponding content data includes a request for the remote assistant server, wherein the remote service interface is configured to receive a response from the remote assistant server in response to the request. 

8. The audio firewall system of claim 1, wherein the remote service interface is configured to communicate with a plurality of 
    
9. The audio firewall system of claim 1, wherein the local security system is configured to receive the content data, to identify a device connected to the local security system based on the content data, to generate a command to the device based on the content data, and to receive a response from the device, and wherein the audio firewall system further comprises a speaker configured to generate an audio signal corresponding to the response from the device. 


Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that variation of claim limitations between the claimed inventions of the instant application and P610 would be substantially within the same/similar scope of the inventive idea/concept in terms of patentable distinguishability, and implementation from limitations of claims 1-9 of P610 to corresponding limitations of claims 1-10 of instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
As per claims 11-19, they recite a method. The rejection is based on the same reason(s) described for claim 1-8 and 10 respectively, because the system (apparatus) and method claims are related as system (apparatus) and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 20, it recites a machine-storage medium. The rejection is based on the same reason described for claim 11, because the claim recites the same/similar limitation(s) as claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
April 22, 2021
/QI HAN/Primary Examiner, Art Unit 2659